Title: William P. Gardner to Thomas Jefferson, 13 February 1813
From: Gardner, William P.
To: Jefferson, Thomas


          Dear Sir, Washington City 13 February 1813.
          As the Declaration of American Independence recapitulates in a strong and masterly Manner the various Wrongs and Grievances under which we suffered as a Nation and which finally compelled the People of America, after every other means had failed, to make an Appeal to Arms as their Ultimo Ratio, I have often thought that it should occupy a conspicuous place in the Parlour of every Man who feels an Attatchment to the Liberty, Independence and Rights of America.
          Some time since Mr George Murray, an eminent and first Rate Artist as an Engraver was here from Philadelphia.—I mentioned the Subject to him and intimated my Intention of publishing the Declaration of American Independence with suitable emblematical Devices in a superior style, and such, as when framed, will make an Elegant Ornament for the Parlour or the Drawing Room.—
           Mr Murray and myself agreed to publish it in Partnership, and he informed me that he would get the Ornamental parts sketched by Mr Barriolet, an Artist eminent for his Skill in Design.—
          The Sketch of Mr Barriolet I now ask the Liberty to enclose.—
          As you, Respected Sir, had the principal part, if not the whole, in framing this Declaration, I have thought it to be my Duty to Enclose it to you for your Consideration, with a Hope that you will pardon the Liberty I have taken.—
          I have very respectfully to request that any Alteration or changes that may suggest themselves to you respecting the plan &ca you will have the Goodness to inform me of.—
          
          As it is to be done in a Style of superior Elegance, and every way worthy of the subject its Completion will, of Consequence, be attended with considerable Cost.—Mr Murray and myself calculate that we cannot afford to sell them for less than ten Dollars each Copy, without the frame.
          I am not entirely unknown to you.—You will recollect you did me the Honor to appoint me Consul at the Dutch Colony of Demerara, where I might have done tolerably well were it not for the Conduct and Tyranny of the Governor, who, by curtailing the greater part of my functions, plainly evinced that he did not wish an Agent to reside there, lest I might be some check upon the Extortion and Abuse excercised towards the American Trade.—I have always felt grateful to you for this Mark of your Confidence in, and Kindness towards me.—Since my Return I have been constantly employed in the Office of Mr Granger, in whom I have always found a steady Friend.
          It will afford me much pleasure to receive a Letter from you, when your Leizure will permit, respecting this intended publication.—
          With Sentiments of most sincere Respect and Esteem, I remain, Dear Sir,
          your much Obligd & Ob: stWm P: Gardner
        